Case 2:20-cv-02173-JVS-SK Document 21 Filed 07/27/21 Page 1 of 1 Page ID #:921




                                                                JS-6




                  UNITED STATES DISTRICT COURT
                  CENTRAL DISTRICT OF CALIFORNIA


 PAULA BANUELOS,                         Case No. 2:20-cv-02173-JVS-SK
                   Plaintiff,            JUDGMENT
             v.

 ANDREW SAUL,
 Commissioner of the Social
 Security Administration,
                   Defendant.


      IT IS ADJUDGED that this action is reversed and remanded to the
Commissioner of the Social Security Administration for further proceedings.




DATED: July 27, 2021
                                         HON. JAMES V. SELNA
                                         U.S. DISTRICT JUDGE
